Per Curiam.
Suit on a bill of exchange, against the drawer, acceptor and indorsers, all of whom, it appears, were residents of Hancock county, except the immediate indorser of plaintiff, “namely, The Bank of the State of Indiana. It is averred that said bank, by its Branch at Muncie, assigned said bill to the plaintiff without indorsement in writing, and is hence made a defendant to answer as to said assignment. The bank answered, admitting the assignment, and disclaiming any interest in the bill. There was no evidence as to such assignment. The only point made in the brief of appellants is, that there should have been such proof; that such assignment was a subterfuge, to give the Courts of that county jurisdiction.
We are of opinion that considering the pleadings, the answer of the bank, no proof was necessary as to the assignment of said bill to the plaintiff.
The judgment is affirmed, with 3 per cent, damages and costs.